STONE, J.
We do not, in this case, propose to determine absolutely whether the conveyance executed on the *48924th of September, 1851, by William J. Boone to James L. Burney, transferred to the latter the interest of Boone as one of the members of the firm of W. J. Boone & Co. in the cash which he, Boone, had received for goods sold ; such cash being received by Boone between the 18th day of February, 1851, and the 24th September of that year. If such money was received by him, it was received as a member of the firm. He would have no specific, defined interest in the money; no interest which can be ascertained without a settlement of the partnership accounts. The partnership accounts cannot be settled in a court of law. Its details require the exercise of chancery powers. Leeroy v. Wiggins, 31 Ala. 13.
Each member of the firm of W. J. Boone & Co. has the clear right to bring Boone to a settlement, and, in such settlement, to make him account for the money he has received. Boone would also have the clear right to a credit, at least, for any moneys or expenses he may have incurred for the firm. Whether, in such settlement, Burney is entitled to stand in the place of Boone, and claim his interest in the money received by the latter, we do not now determine. It is clear, on well ascertained principles, that this defense cannot be made in a court of law.
There is, therefore, no error in the several rulings of the circuit court, and its judgment is affirmed.